Citation Nr: 0033016	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for residuals of syphilis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from August 1975 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision which 
denied service connection for residuals of syphilis.  


REMAND

The veteran asserts that he was treated for syphilis during 
service and on a number of occasions since his discharge from 
service.  When examined by VA in February 1999 (neurological 
evaluation), the veteran indicated that blood tests since his 
discharge from service have shown that syphilis was still in 
his blood.  He also reported that he had shots for syphilis 
intermittently ever since service.  

The service medical records show that the veteran was treated 
for syphilis on several occasions during service, and include 
a diagnosis of secondary syphilis rendered shortly before his 
discharge from service.  

A private medical statement dated June 1, 1999, indicated 
that the veteran had been followed at Lemuel Shattack 
Hospital since September 1991, when it was discovered that he 
was positive for syphilis.  The physician noted that the 
infection had not been fully eradicated as of June 1999.  

Current criteria provide that the Secretary shall assist the 
claimant in obtaining evidence necessary to substantiate his 
claim for benefits.  Veteran's Claims Assistance Act of 2000, 
Pub. L No. 106-475, § 3, 114 Stat. 2096, __ (2000) (to be 
codified at 38 U.S.C. § 5103A).  This includes notifying the 
veteran of the type of evidence needed to support his claim.  

In the instant case, while the veteran asserts that he has 
been treated for syphilis on numerous occasions since his 
discharge from service, it does not appear that he was ever 
informed that he should submit evidence showing a current 
disability and a nexus between the disability and service.  
This is necessary to assist the veteran in developing his 
claim.  Therefore, the RO must assure that the duty to assist 
as defined in this Act has been accomplished.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should comply with the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A). 

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for syphilis 
since his discharge from service.  The 
veteran should also be informed that he 
should submit evidence of a current 
disability and competent medical evidence 
relating the current disability to 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, and any additional VA 
records not already obtained, and 
associate them with the claims folder.  
The records requested should include 
current reports from the Lemuel Shattack 
Hospital.

3.  The veteran should be afforded a VA 
examination by a specialist in 
neurological disorders and a specialist 
in genitourinary disorders.  The claims 
folder and a copy of this REMAND must be 
made available to the examiners for 
review at the time of or prior to the 
examinations.  All appropriate testing 
should be undertaken in connection with 
the examinations.  The examiners should 
determine if the veteran has any residual 
disability due to syphilis.  If a 
syphilitic disability is identified, the 
examiners should offer an opinion as to 
whether it is at least as likely as not 
that the current disability is related to 
the veteran's syphilis during service.  
In formulating a response, the physicians 
should utilize the highlighted phrase 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physicians should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the physicians are unable to make any 
determination, they should so state and 
indicate the reasons.  It would be 
helpful if the physicians comment on any 
opinion which disagrees with the one they 
rendered.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) has been complied with.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report, if 
undertaken, does not include an adequate 
response to the specific opinion 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

5.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



